AO 245B {Rev. 05/15/2018) Judgment in a Criminal Petty Case {Modified)                                                                        Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                     V.                                              (For Offenses Com1nitted On or After November I, 1987)


                   Luis Alberto Perez-Hurtado                                        Case Number: 3:18-mj-23357-KSC

                                                                                    Meghan Annette Blanco
                                                                                    Defendant's A


REGISTRATION NO. 80315298
                                                                                                             F.I LED                          I
THE DEFENDANT:                                                           DEC~ I 2018                                                I         '
 cg] pleaded guilty to count(s) 1 of Complaint                   c•.ceK c.s :: ;-,,.:; ccJ"T
 D was found guilty to count(-s)---~--------------t-,-~"'~c"·-"=',1"""''°'.....cs;,,.,.,/71,,..,,./\",...,,u"'""_;;..,.""""'"'o"'c~'""r"'u'r~v-t---
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                    Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                          1



 D The defendant has been found not guilty on count(s)
                                                                           -------------------
 0 Count(s)                                                                          dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TEN (10) DAYS


 cg] Assessment: $10 WAIVED                        cg] Fine: WAIVED
 cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, December 31, 2018
                                                                         Date ofimposition of Sentence


                                                                            ~ /~~
                                                                         fIONoRABLE M:AEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                           3:18-mj-23357-KSC
